DETAILED ACTION
This action is pursuant to the claims filed on 07/23/2019. Claims 1-23 are pending. A first action on the merits of claims 1-23 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102A and 102B (Fig 4B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is/are objected to because of the following informalities:  
Claim 19 lines 9-10; “embedded in at least one of the electrode contact” should read “embedded in the electrode contact” to increase clarity as the claim recites “at least one .  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wireless communication protocol for sending data from the circuit to an external computing device” in claims 8 and 18 respectively. These limitations will be interpreted to be a standard wireless data transmitter operating under Bluetooth, wifi, 3G, or any other standard wireless communication protocols disclosed in paragraphs [0062, 0075, 0080] of the instant PGPub 2021/0022636.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the headband" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It appears that “the headband” is meant to claim antecedence to “a wearable element” in line 5. For examination purposes, this limitation will be interpreted to read “the wearable element”. Claims 20-23 inherit this deficiency.
Claim 23 recites the limitation “an electrode contact formed on an inside portion of the wearable element … configured to receive an electroencephalogram signal”. It is unclear if this limitation is intended to claim a second electrode contact configured to receive a second electroencephalogram signal or intended to claim antecedence to the electrode contact and EEG signal of claim 19. For examination purposes, this limitation will be interpreted as a second electrode contact configured to receive a second EEG signal.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claim 22 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 22 recites the limitation “wherein the user is one of a human and an animal”. This limitation positively recites a human organism, and therefore is rejected under 35 USC 101. This limitation will be interpreted to read “the wearable element is configured to be worn by one of a human and an animal.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Ninane (U.S. PGPub No. 2013/0172722).
Regarding claim 1, Ninane teaches a headband (Fig 2 headband) comprising; a fabric band configured to fit about a user's head (Fig 1 and [0056]; textile support 2 is an elastic textile); an electrode contact formed on an inside portion of the headband (Figs 1-2, conductive textile contact 3), the electrode contact configured to receive an electroencephalogram (EEG) signal from the user ([0010] electrode contacts 3 configured for EEG measurement); and a circuit for receiving the EEG signal from the electrode contact ([0066] EEG acquisition device 10).
Regarding claim 2, Ninane further teaches wherein the electrode contact is formed from a conductive fabric ([0055]; Fig 1 conductive textile 3 is contact of electrode 1). 
Regarding claim 10, Ninane further teaches an auxiliary electrode connected to the circuit (Figs 1-2 and [0036] multiple electrodes 1 with corresponding electrode contacts 3 connected to EEG device 10; other contacts 3 interpreted as ‘auxiliary’ electrode).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 8-9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane (U.S. PGPub No. 2013/0172722) in view of Purdon (U.S. PGPub No. 2018/0242916).
Regarding claims 3-6, Ninane teaches the device of claim 1 as stated above. Ninane further teaches wherein the circuit is connected to the fabric band via a wire connector (Fig 2 connector wires 9).
Ninane is silent to any specific structure of the circuit (EEG acquisition device 10).
In related prior art, Purdon teaches a similar EEG device (See Figs 7a-b) wherein a similar circuit is integrated into a protective box (Fig 2A-D, electronics module 200 integrated into top and bottom portions 202 and 204); wherein the protective box is removable from the fabric band via a connector (Figs 2A-D, 3A, and [0054 & 0058] contacts 208 are removably couplable to flexible circuit 300 of analogous headband); wherein the connector provides for the protective box to be removably attached to the headband ([0054 & 0058] contacts 208 are removably couplable to flexible circuit 300 of analogous headband); wherein the connector includes pogo pins ([0054] discloses pogo pins as connection mechanism). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headband and circuit of Ninane in view of Purdon to incorporate the electronics module of Purdon configured to be removably connectable to the headband via pogo pins to arrive at the device of claims 3-6 respectively. Doing so would be obvious to one of ordinary skill in the art as the use of removably coupled circuitry modules is well-known in the art to yield the predictable result of providing a device with increased portability to allow for continuous monitoring in a non-hospital setting.
Regarding claim 8, Ninane teaches the device of claim 1 as stated above. Ninane further teaches wherein the device may comprise wireless communication means ([0029]).
Ninane is silent to said wireless communication protocol being for sending data from the circuit to an external computing device.
However, Purdon teaches a wireless communication protocol (Fig 1 module 114) for sending data from the circuit to an external computing device (Fig 1 and [0046]; external device 126). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ninane in view of Purdon to incorporate the wireless communication protocol for sending data from the circuit to an external computing device to arrive at the device of claim 8. Doing so would advantageously enable the device to communicate with an external computing device to process and analyze data to determine a brain condition ([0043]).
Regarding claim 9, Ninane teaches the device of claim 1 as stated above.
Ninane is silent to memory for storing the EEG signal from the electrode contact.
However, Purdon teaches a similar device comprising memory for storing the EEG signal from the electrode contact and the second EEG signal from the auxiliary electrode contact (Fig 1 memory 128; [0045] memory 128 stores pre-processed or raw signal data). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ninane in view of Purdon to incorporate a memory for storing the EEG signals to arrive at the device of claim 9. Doing so would advantageously enable the device store data for further processing at a later time to determine a brain condition ([0043 & 0045]).
Regarding claim 14, Ninane teaches the device of claim 1 as stated above. 
Ninane fails to teach wherein the circuit includes at least one of a gyroscope and an accelerometer for determining a user's head position and head movement.
Purdon teaches wherein the circuit includes at least one of a gyroscope and an accelerometer for determining a user's head position and head movement (Fig 1 and [0044] .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane (U.S. PGPub No. 2013/0172722) in view of Warner (U.S. PGPub No. 2012/0323132).
Regarding claim 7, Ninane teaches the device of claim 1 as stated above. Ninane further teaches wherein the circuit is electrically connected to the electrode contact via a wire (Fig 2 connection wires 9 connecting acquisition device 10 to electrodes 1).
Ninane fails to explicitly teach wherein the wire is a shielded wire having a central conductor surrounded by a plurality of shield wires.
In related prior art, Warner teaches a similar system wherein a coaxial cable is used to transmit a signal from one point to another, said coaxial cable including a shield ([0037]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection wire of Ninane in view of Warner to incorporate a shielded wire having a central conductor surrounded by a plurality of shield wires such as a coaxial cable to arrive at the device of claim 7. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that coaxial cables include a central conductor surrounded by a plurality of shield wires to yield the expected result of transmitting an isolated signal while minimizing contamination via noise of said signal ([0037]).
Claim 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane in view of Tanner (U.S. PGPub No. 2013/0030317).
Regarding claim 11, Ninane teaches the device of claim 10 as stated above. Ninane further teaches wherein the auxiliary electrode provides a second EEG electrode for EEG detection (Figs 1-2 and [0036] multiple electrodes 1 with corresponding electrode contacts 3 connected to EEG device 10; other contact 3 interpreted as ‘auxiliary’ electrode; [0034] EEG acquisition receives EEG signals and produces an EEG; [0077] discloses the use of two electrodes with a ground).
Ninane fails to explicitly teach wherein EEG is a dual channel EEG detection.
In related prior art, Tanner teaches a similar EEG device wherein a similar circuit can acquire dual, single, or multi-channel EEG measurements ([0072]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Ninane in view of Tanner to incorporate the circuitry being capable of correlating the EEG signal and second EEG signal into a dual EEG to arrive at the device of claim 11. Doing so would have been obvious to one of ordinary skill in the art as the use of dual channel EEGs is well-known in the art to yield the predictable result of providing an EEG measurement of a user (Tanner [0072]).
Regarding claim 15, Ninane teaches a headband comprising (Fig 2 headband); a band configured to fit about a user's head (Fig 1 and [0056]; textile support 2 is an elastic textile); an electrode contact formed on an inside portion of the headband (Figs 1-2, conductive textile contact 3), the electrode contact configured to receive an electroencephalogram (EEG) signal from the user ([0010] electrode contacts 3 configured for EEG measurement); an auxiliary electrode contact formed on another inside portion of the headband (Figs 1-2 and [0036] multiple electrodes 1 with corresponding electrode contacts 3), the auxiliary electrode contact configured to receive a second EEG signal from the user ([0010]); and a circuit for receiving the EEG signal from the electrode contact and the second EEG signal from the auxiliary electrode contact ([0066] EEG acquisition device 10), the circuit correlating the EEG signal and the second EEG signal into a EEG ([0034] EEG acquisition receives EEG signals and produces an EEG; [0077] discloses the use of two electrodes with a ground).
Ninane fails to explicitly teach wherein the circuit can correlated the EEG signal and second EEG signal into a dual EEG
In related prior art, Tanner teaches a similar EEG headband (see Fig 1) wherein a similar circuit can acquire dual, single, or multi-channel EEG measurements ([0072]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuit of Ninane in view of Tanner to incorporate the circuitry being capable of correlating the EEG signal and second EEG signal into a dual EEG to arrive at the device of claim 15. Doing so would have been obvious to one of ordinary skill in the art as the use of dual channel EEGs is well-known in the art to yield the predictable result of providing an EEG measurement of a user (Tanner [0072]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane in view of Tanner as applied to claim 11, in further view of Simon (U.S. PGPub No. 2016/0015289).
Regarding claim 12, the Ninane/Tanner combination teaches the device of claim 11 as stated above. 
Ninane fails to teach wherein the auxiliary electrode provides a measurement of at least one of a user temperature and a heart rate detection.
In related prior art, Simon teaches a similar EEG headband (see Fig 1) wherein a similar auxiliary electrode provides an EEG signal and a measurement of at least one of a user temperature and a heart rate detection (Fig 17a, electrode contact comprises EEG sensor 186 and temperature sensor 183 as disclosed in [0044]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary electrode of Ninane in view of Tanner and Simon to incorporate the temperature sensor within the auxiliary electrode to arrive at the device of claim 12. Doing so would advantageously provide the device with the capability to capture additional medical data to enhance a subject’s evaluation and assessment ([0102]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane in view of Vasapollo (U.S. PGPub No. 2015/0374255).
Regarding claim 13, Ninane teaches the device of claim 1 as stated above. 
Ninane fails to teach wherein the headband includes at least one side contact electrode formed along a bottom edge of the headband on at least one side thereof.
In related prior art, Vasapollo teaches a similar EEG device including at least one side contact electrode formed along a bottom edge of the headband on at least one side thereof (Fig 2, bottom electrode 206 is formed along a bottom edge on at least one side thereof).. 
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane in view of Tanner as applied to claim 15, and in further view of Purdon
Regarding claims 16-17, the Ninane/Tanner combination teaches the device of claim 1 as stated above. 
Ninane is silent to any specific structure of the circuit (EEG acquisition device 10).
In related prior art, Purdon teaches a similar EEG device (See Figs 7a-b) wherein a similar circuit is integrated into a protective box (Fig 2A-D, electronics module 200 integrated into top and bottom portions 202 and 204) and the protective box is removable from the fabric band via a connector (Figs 2A-D, 3A, and [0054 & 0058] contacts 208 are removably couplable to flexible circuit 300 of analogous headband); wherein the connector includes pogo pins for removably connecting the protective box to the headband ([0054 & 0058] contacts 208 are disclosed as pogo pins and are removably couplable to flexible circuit 300 of analogous headband). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headband and circuit of Ninane in view of Tanner and Purdon to incorporate the electronics module of Purdon housed in a protective box and configured to be removably connectable to the headband via pogo pins to arrive at the device of claims 16-17 respectively. Doing so would be obvious to one of ordinary skill in the art as the use of removably coupled circuitry modules is well-known in the art to yield the predictable result of providing a device with increased portability to allow for continuous monitoring in a non-hospital setting.
Regarding claim 18, 
Ninane is silent to said wireless communication protocol being for sending data from the circuit to an external computing device; and fails to teach memory for storing the EEG signal from the electrode contact and the second EEG signal from the auxiliary electrode contact.
However, Purdon teaches a wireless communication protocol (Fig 1 module 114) for sending data from the circuit to an external computing device (Fig 1 and [0046]; external device 126) and memory for storing the EEG signal from the electrode contact and the second EEG signal from the auxiliary electrode contact (Fig 1 memory 128; [0045] memory 128 stores pre-processed or raw signal data). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ninane in view of Purdon to incorporate a memory and the wireless communication protocol for sending data from the circuit to an external computing device to arrive at the device of claim 18. Doing so would advantageously enable the device store data and to communicate with an external computing device to process and analyze data to determine a brain condition ([0043 & 0045]).
Claims 19, 20, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane in view of Simon.
Regarding claim 19, Ninane teaches a bio-signal detecting device for measuring bio-signals including one or more of electroencephalogram (EEG), electrocardiogram (EGG), heartbeat, electromyography (EMG), body temperature, body location, time, movement and velocity (Fig 2, headband capable of sensing EEG signals), comprising: a wearable element configured to be worn by a user (Fig 2 headband [0036]); an electrode contact formed on an inside portion of the headband (Figs 1-2, conductive textile contact 3), the electrode contact configured to receive an electroencephalogram (EEG) signal from the user ([0010] electrode contacts 3 configured for EEG measurement); a circuit for receiving the EEG signal from the electrode contact ([0010 and 0066] EEG acquisition device 10).
Ninane fails to teach one or more embedded sensors, embedded in at least one of the electrode contact.
In related prior art, Simon teaches a similar EEG headband (see Fig 1) one or more embedded sensors, embedded in at least one of the electrode contact (Fig 17a, embedded temperature sensor 183 as disclosed in [0044] is embedded in electrode contact). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary electrode of Ninane in view of Simon to incorporate the temperature sensor embedded within the electrode contact to arrive at the device of claim 19. Doing so would advantageously provide the device with the capability to capture additional medical data to enhance a subject’s evaluation and assessment ([0102]).
Regarding claims 20 and 22, in view of the combination of claim 19 above, Ninane further teaches wherein the wearable element is selected from the group consisting of a headband and a hat (See Fig 2, headband) wherein the user is one of a human and an animal (see Fig 2, human user).
Regarding claim 23, in view of the combination of claim 19 above, Ninane further teaches an electrode contact formed on an inside portion of the wearable element ([0010] electrode contacts 3 configured for EEG measurement), the electrode contact configured to receive an electroencephalogram (EEG) signal from the user (Figs 1-2, electrode contacts 3 acquire EEG signals); an auxiliary electrode contact formed on another inside portion of the wearable element (Figs 1-2 and [0036] multiple electrodes 1 with corresponding electrode contacts 3 connected to EEG device 10; other contacts 3 interpreted as ‘auxiliary’ electrode), the auxiliary electrode contact configured to receive a second electronic signal from the user ([0010]); and the circuit is configured for receiving the EEG signal from the electrode contact (Fig 2 and [0010 and 0066] EEG acquisition device 10), the second signal from the auxiliary electrode contact (Fig 2 and [0010 and 0066] EEG acquisition device 10 receives signals from each electrode 3) and a signal from the one or more embedded sensors.
Ninane fails to teach the circuit being configured to receive a signal from the one or more embedded sensors.
In related prior art, Simon teaches a similar EEG headband (see Fig 1) one or more embedded sensors, embedded in at least one of the electrode contact (Fig 17a, embedded temperature sensor 183 as disclosed in [0044] is embedded in electrode contact). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the auxiliary electrode of Ninane in view of Simon to incorporate the temperature sensor embedded within the electrode contact such that the circuit is configured to receive its signal to arrive at the device of claim 23. Doing so would advantageously provide the device with the capability to capture additional medical data to enhance a subject’s evaluation and assessment ([0102]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ninane in view of Simon as applied to claim 19, and in futher view of Vidal-Naquet (U.S. PGPub No. 2015/0216468).
Regarding claim 21, the Ninane/Simon combination teaches the device of claim 19 as stated above.
Ninane fails to teach wherein the one or more embedded sensors is a free touch sensor.
In related prior art, Vidal-Naquet teaches a similar EEG headset discloses the alternative use of touchless sensors, which do not make contact with the scalp, can be used to detect the electrical activity ([0024]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ninane in view of Simon and Vidal-Naquet to incorporate an embedded free touch sensors in the electrode contact to arrive at the device of claim 21. Doing so would be a simple substitution of one well-known electrode contact (Ninane, physical contact sensors 3) for another well-known electrode contact (Vidal-Naquet, touchless sensors [0024]) to yield the predictable result of sensors capable of acquiring electrical signals from a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ADAM Z MINCHELLA/Examiner, Art Unit 3794